Citation Nr: 0424275
Decision Date: 08/18/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-24 130	)	DATE AUG 18 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus, to include entitlement to a separate evaluation for each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


 INTRODUCTION

The veteran served on active duty from November 1942 to October 1945.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for bilateral tinnitus and assigned a single 10 percent disability rating, effective March 21, 2003.  The veteran appealed this evaluation and requested the assignment of two separate 
10 percent tinnitus evaluations (one for each ear).

For good cause shown, namely the veterans advanced age, a motion to advance this case on the Boards docket has been granted under the authority of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The veteran is already in receipt of a 10 percent rating, the schedular maximum, for service-connected bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 
10 percent for service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (prior and subsequent to June 13, 2003).


 REASONS AND BASES FOR FINDING AND CONCLUSION

VAs Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted November 9, 2000, and codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), redefined VAs obligations with respect to its duties to notify and assist a claimant.  In August 2001, VA also issued regulations to implement the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). 

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VCAA and its implementing regulations also require VA to notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has also indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction (RO), and that the content of that notice should contain the following four elements:  (1) notice of the information and evidence not of record that is necessary to substantiate the claim; (2) notice of the information and evidence that VA will seek to provide; (3) notice of the information and evidence the claimant is expected to provide; and, (4) a request to the claimant to provide VA with all relevant evidence and argument pertinent to the claim at issue.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).

The Board emphasizes, however, that the veterans argument on appeal is limited to his interpretation of governing legal authority.  He does not argue that his already service-connected disability has increased in severity or that such disability results in an unusual disability picture.  Rather, he asserts that application of existing law to the existing facts supports the assignment of separate 10 percent ratings: one 10 percent rating for each ear.  

In a precedential opinion, VAs Office of General Counsel ruled that under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim for separate disability ratings for each ear for bilateral service-connected tinnitus because there is no information or evidence that could substantiate the claim, as entitlement to separate ratings is barred by current Diagnostic Code 6260 and by the previous versions of Diagnostic Code 6260 as interpreted by a precedent opinion of the General Counsel that is binding on all Department officials and employees.  VAOPGCPREC 2-2004 (March 9, 2004); see also VAOPGCPREC 5-2004 (June 23, 2004).

Nevertheless, the Board notes that in an April 2003 letter, the RO advised the veteran of his role in the claims process, to include advising him as to the requirements of the VCAA and what evidence and information VA would obtain in connection with his claim of entitlement to service connection for tinnitus.  The letter explained that VA would make reasonable efforts to help him get evidence such as medical records, but that he was responsible for providing sufficient information to VA to identify the custodian of any records.  While this letter was sent prior to the June 2003 grant of service connection for bilateral tinnitus, and thus prior to the veterans disagreement with the initial 10 percent rating assignment, in the June 2004 statement of the case, the RO specifically advised the veteran that his 10 percent disability rating represented the highest schedular evaluation possible for tinnitus.  The statement of the case also advised the veteran of the regulation change affecting Diagnostic Code 6260, effective June 13, 2003, and advised the veteran that there was no legal basis for the assignment of a separate rating for each ear due to tinnitus under either the old or new law.  In sum, the RO clearly advised the veteran that VA regulations do not, in fact, allow for the assignment of separate ratings as contended on appeal.  
In the circumstances of this case, where there is no legal basis for a higher schedular evaluation and no arguments have been made relevant to entitlement to an extraschedular rating, a remand for additional notification or development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  And, because the RO provided the veteran with specific notice relevant to the legal basis for the denial of his claim, the Board finds that there is no prejudice in proceeding with the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

Entitlement to a Higher Initial Evaluation for Bilateral Tinnitus, Including Entitlement to a Separate Rating for Each Ear

Disability evaluations are determined by the application of VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2003).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

The veteran is now service-connected for bilateral tinnitus, which is assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), effective March 21, 2003.  This 10 percent rating is the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  In his December 2003 notice of disagreement, the veteran requested a higher rating, specifically arguing his entitlement to the assignment of a separate 10 percent rating for each ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was revised effective June 13, 2003, to add additional notes following the Diagnostic Code.  Relevant to the veterans appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The veteran and his representative argue that since the veterans claim was still in an active stage at the time of the regulation change, the amended Diagnostic Code 6260, effective after the original date of the veterans claim, cannot be applied to his claim.  They submit that retroactive regulation application, as addressed in VAOPGCPREC 7-2003 (November 19, 2003) (Application of Veterans Claims Assistance Act of 2000 to Claims Pending on Date of Enactment), is not appropriate.  

In this precedential opinion VAs General Counsel ruled that,

[p]ursuant to Supreme Court and Federal Circuit precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.

VAOPGCPREC 7-2003, p. 17.  As discussed below, however, the May 14, 2003, regulation changes, effective June 13, 2003, merely clarify long-standing VA practice and as such, no retroactive effect is produced in applying the amended Diagnostic Code 6260 to the veterans claim.  

Additionally, as noted above, the RO advised the veteran of the regulatory changes in the statement of the case issued in June 2004, and, the veteran, through his representative, specifically refers to this regulatory change in his December 2003  notice of disagreement, as well in later documents of record.  Therefore, there is no prejudice in the Boards consideration of the amended regulation in this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board emphasizes that the cited-to amendments do not contain any substantive changes in the regulation that affect this particular case, but instead act as clarification.  In effect, the revised regulations amend the Rating Schedule to state more explicitly the method of evaluation of tinnitus under Diagnostic Code 6260 that has existed throughout the entire period of this appeal.  The intended effect of this action is to codify a long-standing VA practice by stating that recurrent tinnitus will be assigned only a single 10 percent evaluation - whether it is perceived in one ear, both ears, or somewhere in the head.  68 Fed. Reg. at 25,822.

In a precedential opinion, VAs General Counsel ruled that Diagnostic Code 6260, as in effect prior to June 10, 1999, and as amended as of that date, authorized only a single 10 percent disability rating for tinnitus, regardless of whether tinnitus is perceived as unilateral, bilateral, or in the head.  VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its holding, the General Counsel noted VAs discussion of the nature of tinnitus in a recent notice of proposed rulemaking concerning the rating schedule provision governing tinnitus, published at 67 Fed. Reg. 59,033 (2002).  The notice of proposed rulemaking indicated that true tinnitus, i.e., the perception of sound in the absence of an external stimulus, appears to arise from the brain rather than the ears.  

 VAs General Counsel found that, 

[t]he undifferentiated nature of the source of the noise that is tinnitus is the primary basis for VAs practice, as reflected in the notice of proposed rulemaking, of rating tinnitus as a single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VAs General Counsel therefore determined that the original and revised versions of Diagnostic Code 6260, even prior to the most recent regulatory amendments, authorized assignment of only a single 10 percent rating for tinnitus, regardless of whether it was perceived as unilateral, bilateral, or in the head, and specifically precluded the assignment of separate ratings for bilateral tinnitus.  Thus, VAs General Counsel concluded that the most recent regulatory amendment, effective June 13, 2003, involved no substantive change.  Id.  The Board observes that precedential opinions of VAs General Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507(b) (2003); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board recognizes that the veteran and his representative argue that VAOPGCPREC 2-03 is inadequate and incomplete as it does not discuss the applicability of 38 C.F.R. § 4.25(b), and, is inapplicable to the veterans appeal because it was issued after the original date of the veterans claim.  However, the Board again emphasizes that the changes at 38 C.F.R. § 4.87, Diagnostic Code 6260, merely made explicit what had been a long-standing VA practice regarding the evaluation of bilateral tinnitus, and made no substantive change to the rating criteria.  In its reasons and bases for the denial on appeal and in the statement of the case, the RO clearly advised the veteran that the Rating Schedule as in effect at the time of the decision did not, in fact, allow for such separate evaluations for tinnitus.  The veteran and his representative were obviously aware of VAs policy, and directed all appellate arguments towards VAs interpretation and application of the governing regulations.  

The Board does, however, recognize the argument put forth by the veteran that the  assignment of separate ratings is dependent upon a finding that the disease entity is productive of distinct and separate symptoms, and that it is only the evaluation of the same disability or the same manifestations under various diagnoses that is not allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The veteran and his representative argue that 38 C.F.R. § 4.25(b) is applicable to the veterans claim for separate ratings for each ear.  As discussed previously, the contention raised is that the pre-amended Diagnostic Code 6260 is the proper rating criteria.  Specifically, applying the 2002 version of Diagnostic Code 6260, the veteran and his representative argue that absent clear statutory language indicating that the 10 percent evaluation is applicable to bilateral or unilateral tinnitus, 38 C.F.R. § 4.25(b) allows for separate 10 percent ratings for each ear affected by tinnitus.  Upon consideration of 38 C.F.R. § 4.25(b), however, the Board finds that tinnitus cannot be considered two separate disabilities merely because it is perceived to affect two ears.  The Board recognizes the argument put forth by the veteran that in this case, as opposed to the general medical principles cited in the General Counsel opinion, his tinnitus does, in fact, separately affect each ear.  The record does not reflect, however, that the veteran possesses a recognized degree of medical knowledge to contradict the findings utilized in VA rulemaking, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and the Board is bound to apply governing VA legal authority, to include precedential General Counsel opinions.  As the General Counsel opinion makes clear, the disease entity of tinnitus has but one symptom, namely the perception of sound in the brain without acoustic stimulus.  Because tinnitus does not produce separate and distinct symptoms, the assignment of separate ratings for the right and the left ear is not appropriate.  The governing rule is that only a single 10 percent disability rating is authorized for tinnitus, regardless of whether the tinnitus is perceived as unilateral, bilateral, or in the head, and under application of the law both prior and subsequent to the amendment.  VAOPGCPREC 2-03.  Hence, a separate 10 percent rating for each ear is not warranted.  

In sum, VAs Rating Schedule contemplates that tinnitus (like a number of other conditions listed in the Rating Schedule) is but a single disability whether one or both ears are involved, and that separate ratings per ear are not permitted.  See VAOPGCPREC 2-03.  On this point, the denial of the veterans claim is based on a lack of entitlement under the law.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Here, the Board continues to note that the veteran does not argue - and the evidence does not suggest - that the symptoms attributable to tinnitus would be more appropriately evaluated under any alternate Diagnostic Code, or that tinnitus results in unusual disability.  Thus, the Board finds no basis upon which to assign a higher disability evaluation despite consideration of the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2003), to include 38 C.F.R. § 3.321(b)(1) (2003).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus, to include entitlement to a separate evaluation for each ear, is denied.



	                        ____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

